—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Cozier, J.), rendered May 18, 1993, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has not preserved for appellate review his contention that the trial court erred by precluding him from eliciting testimony from a police officer that an individual who was present at the time of the robbery failed to identify him in a lineup. In response to the court’s ruling, the defendant *628requested a missing witness charge with respect to the individual who did not testify at trial. The court granted the request and the defendant made no further arguments or requests (see, People v Gonzalez, 54 NY2d 729).
In any event, the defendant’s contention is without merit. The testimony sought to be elicited was hearsay, did not fall within any of the traditionally recognized categories of hearsay exceptions and, under the circumstances here, was not critical to the defense (see, People v Clark, 178 AD2d 258; People v Esteves, 152 AD2d 406, 414). Thompson, J. P., Altman, Goldstein and Florio, JJ., concur.